Case: 21-40241    Document: 00516197522         Page: 1    Date Filed: 02/10/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    February 10, 2022
                                 No. 21-40241
                                                                      Lyle W. Cayce
                                                                           Clerk
   Michael Jerrial Ibenyenwa,

                                                          Plaintiff—Appellant,

                                     versus

   Elroddrick B. Wells, Sr., Librarian at Telford Unit; Tracy L.
   Smith, Correctional Officer at Telford Unit; Samuel W. Nations,
   Correctional Officer at Telford Unit; Chad Doddy, Correctional Officer at
   Telford Unit; Michael E. Alsobrook, Assistant Warden at Telford
   Unit; Office of the Attorney General; Freddrick
   Gooden; Sandra Clark; Carl McKellar; Lonnie
   Townsend; Wade Alexander; Texas Board of Criminal
   Justice; Todd E. Harris,

                                                      Defendants—Appellees.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 5:18-CV-68
Case: 21-40241      Document: 00516197522          Page: 2   Date Filed: 02/10/2022

                                    No. 21-40241


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Michael Jerrial Ibenyenwa, Texas prisoner # 1638105, moves for leave
   to appeal in forma pauperis (IFP) after the district court dismissed his 42
   U.S.C. § 1983 action and certified that an appeal was not in good faith. By
   moving to appeal IFP, Ibenyenwa challenges that certification. See McGarrah
   v. Alford, 783 F.3d 584, 584 (5th Cir. 2015). Our inquiry is limited to
   determining whether Ibenyenwa identifies any nonfrivolous issue for appeal.
   See id.; Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). We may dismiss a
   meritless appeal. Baugh, 783 F.3d at 202 n.24; see 5th Cir. R. 42.2.
          Ibenyenwa contends that the defendants retaliated against him in
   various ways for filing more than 50 grievances and abusive and insulting
   complaints about their management of the law library. Prison officials may
   not retaliate against an inmate for exercising his right to complain about
   misconduct or to gain access to the courts. See Woods v. Smith, 60 F.3d 1161,
   1164-66 (5th Cir. 1995).
          Ibenyenwa engaged in a vexatious pattern of filing petty grievances
   about every aspect of the law library that displeased him or failed to promptly
   accommodate his every request. The grievances were accompanied by
   vulgar, insulting, and abusive complaints directed at library staff. We
   seriously doubt that frivolous grievances and abusive complaints are a
   legitimate, good-faith exercise of First Amendment rights so as to be
   protected from retaliation. See Johnson v. Rodriguez, 110 F.3d 299, 310-11 (5th
   Cir. 1997) (holding that a prisoner is entitled only to a reasonably adequate
   opportunity to file nonfrivolous claims); Jackson v. Cain, 864 F.2d 1235, 1249
   (5th Cir. 1989) (indicating that the use of a grievance procedure would not be


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-40241      Document: 00516197522          Page: 3   Date Filed: 02/10/2022




                                    No. 21-40241


   justified if a complaint to prison officials is “not in good faith”). We
   therefore merely assume without deciding that Ibenyenwa was exercising
   legitimate First Amendment rights.
          Regardless, the record in this case exemplifies the need to view
   prisoners’ retaliation claims “with skepticism, lest federal courts embroil
   themselves in every disciplinary act that occurs in state penal institutions.”
   Woods, 60 F.3d at 1166 (internal quotation marks and citation omitted).
   Ibenyenwa’s pleadings demonstrate a transparent bid to “inappropriately
   insulate [himself] from disciplinary actions by drawing the shield of
   retaliation around [him.]” Woods, 60 F.3d at 1166. He essentially “dared”
   the defendants to respond to his persistent and abusive attacks by promising
   that every unfavorable action would be regarded as actionable retaliation.
   Even weighing this necessary skepticism against the liberal construction
   afforded pro se pleadings, we agree with the district court that Ibenyenwa’s
   conclusional assertions are inadequate to state a claim of retaliation under
   Federal Rule of Civil Procedure 12(b)(6). See Woods, 60 F.3d at 1166. Nor
   do they present a nonfrivolous issue for appeal. See Audler v. CBC Innovis
   Inc., 519 F.3d 239, 255 (5th Cir. 2008).
          In addition, an act done with a retaliatory motive “against a prisoner
   is actionable only if it is capable of deterring a person of ordinary firmness
   from further exercising his constitutional rights.” Morris v. Powell, 449 F.3d
   682, 684-86 (5th Cir. 2006). Despite the defendants’ actions, Ibenyenwa’s
   filing of grievances and abusive complaints continued unabated, even during
   the instant litigation. Any assertion that the defendants “chilled” Ibenyenwa
   from exercising a constitutional right is belied by Ibenyenwa’s own actions.
          Further, even if Ibenyenwa were deemed to have stated a plausible
   claim of retaliation, the district court’s application of qualified immunity
   provided an alternative basis for judgment. See Lincoln v. Turner, 874 F.3d




                                          3
Case: 21-40241      Document: 00516197522           Page: 4   Date Filed: 02/10/2022




                                    No. 21-40241


   833, 847 (5th Cir. 2017) (holding that claims could be barred by qualified
   immunity although they survived Rule 12 dismissal). “Qualified immunity
   is applicable unless the official’s conduct violated a clearly established
   constitutional right.”   Pearson v. Callahan, 555 U.S. 223, 232 (2009).
   Ibenyenwa asserts vaguely that the district court’s application of qualified
   immunity was “conclusory.” Accordingly, he has not alleged that he had a
   “clearly established” right to file his abusive grievances or complaints or that
   the defendants actions were an objectively unreasonable response to them.
   His conclusional challenge to qualified immunity presents no nonfrivolous
   issue for appeal. See Audler, 519 F.3d at 255.
          Ibenyenwa also contends that the district court erred by refusing to
   allow him to file first and third amended complaints, by wrongly affording
   Eleventh Amendment immunity to a state entity (that was not named in the
   operative complaint), and by declining to exercise supplemental jurisdiction
   over a state law claim about the deduction of funds from a prison account.
   These issues also present no nonfrivolous issue for appeal.
          Accordingly, the IFP motion is DENIED and the appeal is
   DISMISSED AS FRIVOLOUS. See Baugh, 783 F.3d at 202 n.24; 5th
   Cir. R. 42.2. This dismissal and the district court’s dismissal count as
   strikes under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 575 U.S. 532,
   537-38 (2015). In addition, in 2015, a district court imposed a strike against
   Ibenyenwa for filing a similar frivolous § 1983 action. See Ibenyenwa v.
   Carrington, No. 5:12-CV-150 (N.D. Tex. July 14, 2015) (unpublished).
   Because Ibenyenwa has now accumulated a total of three strikes, he is
   BARRED from proceeding IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                          4
Case: 21-40241   Document: 00516197522      Page: 5   Date Filed: 02/10/2022




                             No. 21-40241


         IFP DENIED; APPEAL DISMISSED; THREE-STRIKES
   BAR IMPOSED.




                                  5